Citation Nr: 0109019	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle from 10 percent disabling.  

2.  Entitlement to an increased rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969, and from May 1974 to December 1975. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for residuals of a 
fracture of the left clavicle from 10 percent, and denied 
entitlement to an increased (compensable) rating for 
bilateral hearing loss.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Neither the former criteria for evaluating hearing 
impairment and diseases of the ear, in effect when the 
veteran filed his claims for increased ratings, nor the 
revised criteria, which became effective June 10, 2000, are 
more favorable.

3.  The veteran has had two VA audiological evaluations - 
application of the puretone average and speech discrimination 
scores from these evaluations to tables VI and VI (a) in the 
Rating Schedule results in the designation of "I" for the 
right ear and "I" for the left ear; "I" for the right ear, 
and "I" for the left ear; which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
0 percent (i.e., noncompensable).

4.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.

5.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  
CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Codes 6100-
6110 (old diagnostic criteria in effect prior to June 10, 
1999), 4.85, 4.86, Diagnostic Code 6100 (new diagnostic 
criteria in effect as of June 10, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA audiological examination in 
November 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
60
65
LEFT
10
10
45
65
60

The average pure tone threshold was 34 for the right ear, and 
45 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  

The veteran underwent a VA audiological examination in August 
2000.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
55
60
LEFT
5
10
50
65
60

The average pure tone threshold was 31 for the right ear, and 
46 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  In August 1997, a notice letter was sent to 
the veteran advising him that he should submit the names and 
addresses of doctors who had treated him for his condition.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
The veteran has been examined by the VA in connection with 
his claim on two occasions.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the duty to assist 
has been fulfilled, and there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999. See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85 - 4.87a (1999).  The RO 
applied the revised criteria in its evaluation of the 
veteran's compensable evaluation claim for bilateral hearing 
loss, and notified the veteran of its decision in a September 
2000 supplemental statement of the case.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  As the RO 
has considered the veteran's claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

Regarding the veteran's claim for an increased (compensable) 
rating for bilateral hearing loss, the pertinent regulatory 
amendments did not result in any substantive changes relevant 
to this appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical. See 64 Fed. Reg. 25,202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Since the old 
and new set of rating criteria are essentially identical, it 
is determined that neither the old nor the new set of rating 
criteria are more favorable to the veteran's claim.  

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (1999)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that being Diagnostic Code 6100, regardless of the 
percentage of disability.  

Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's 
or more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 
4.85(a) and (d) (1999).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Acevedo- Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's VA audiological evaluation in November 1997, 
the veteran had four-frequency averages for the right ear and 
left ear of 34 dB and 45 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent for the 
right ear and 96 percent in the left ear.  Application of 
these scores to table VI results in designation of "I" for 
the right ear and "I" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).  

At the veteran's VA audiological evaluation in August 2000, 
the veteran had four-frequency averages for the right ear and 
left ear of 31 dB and 46 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent for the 
right ear and 96 percent in the left ear.  Application of 
these scores to table VI results in designation of "I" for 
the right ear and "I" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 0 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special audiological examinations to determine the 
veteran's current level of hearing loss. Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased (compensable) rating for bilateral 
hearing loss must be denied.  Veterans Claims Assistance Act 
of 2000, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified at 38 U.S.C.A. § 5126); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim regarding an increased rating 
for residuals of a fracture of the left clavicle, he was 
examined for such disability in August 2000.  The examination 
was complete in many respects, but for the reasons described 
below, the veteran must be afforded another examination. 

Since evaluation of the veteran's left shoulder involves 
consideration of range of motion, the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") in DeLuca v. Brown, 8 
Vet.App. 202 (1995) must be followed.  In that decision, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) regarding functional loss due 
to pain or 38 C.F.R. § 4.45 (1998) regarding functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  

The veteran's August 2000 VA examination did not take into 
consideration the factors described in DeLuca of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of the joints involved (shoulder, hip, and 
ankle).  Therefore, the veteran's claim regarding an 
increased rating from 10 percent for residuals of a fracture 
of the left clavicle should be remanded so that the guidance 
provided by the Court in DeLuca can be followed. 

Additionally, the United States Court of Appeals for Veterans 
Claims has indicated that questions as to the applicability 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), must be addressed by VA in 
the first instance.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent private medical 
treatment for his left shoulder, and the 
RO should request copies of all records 
associated with such treatment.  All VA 
medical records pertinent to his claims 
which have not been made of record should 
be associated with the claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left shoulder disability.  All 
tests or studies should be obtained as 
deemed appropriate by the examiner.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
report should include responses to the 
medical questions listed below regarding 
his left shoulder. 

a.  Does the veteran have ankylosis 
of the left arm, and if so, is it 
ankylosed between favorable and 
unfavorable?

b.  Does the veteran have limitation 
of motion of the left arm, and if 
so, what is such limitation of 
motion?

c.  Does the veteran's left shoulder 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the left shoulder is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for an increased rating for 
residuals of a fracture of the left 
clavicle from 10 percent disabling with 
particular consideration of 38 C.F.R. 
§ 4.40, 4.45, as set forth in DeLuca v. 
Brown.  In the event that the claims on 
appeal are not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



